Citation Nr: 9924161	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-12 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant, sister, and brother-in-law


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from December 1971 
to September 1993, from April 1974 to April 1977, and from 
August 1978 to July 1983.  July 1989 to May 1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).

At the veteran's videohearing before a member of the Board in 
June 1999, the issues of entitlement to service connection 
for bruxism and a stomach disorder were raised.  These issues 
have not been developed for appellate review and are 
therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's only compensable service-connected 
disability, schizophrenia, is shown to be productive of 
severe impairment of social and industrial adaptability.

3.  The veteran has not worked since being discharged from 
active duty in 1991.  He has a twelfth grade education.

4. His schizophrenia prevents him from obtaining and 
maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9205 (in effect 
prior to November 7, 1996).

2.  The criteria for entitlement to a 100 percent schedular 
evaluation based on individual unemployability due to 
schizophrenia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.16(c), Diagnostic Code 9205 (in effect 
prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for a 
psychiatric disorder during his first three periods of active 
duty.  The enlistment examination conducted in July 1989 was 
negative for findings or complaints of a psychiatric 
disorder.  Beginning in February 1990, the veteran was 
evaluated for psychiatric problems diagnoses as 
schizophrenia, chronic, residual type.  He was hospitalized 
during which time he was evaluated by a physical evaluation 
board. The diagnosis was schizophrenia, residual type which 
existed prior to service and was not aggravated by service.  
It was manifested by impairment in occupational functioning, 
blunted and an inappropriate affect, digressive 
circumstantial speech, ideas of reference, delusional 
thinking, and a marked lack of initiative and energy.  He was 
discharged from active duty. 

A VA examination was conducted in April 1994.  The veteran 
complained of sleep impairment, stress, depression, and 
anxiety.  The veteran was suspicious of the government and 
ruminated concerning his contacts with UFO's.  He denied 
auditory and visual hallucinations, and homicidal and 
suicidal ideations.  Ideas of reference were reported.  The 
veteran's speech was noted as goal directed and 
circumstantial.  Grandiose delusions were reported, as well 
as obsession with UFOs and extraterrestrials holding the 
truth to the meaning of the existence to the earth.  The 
veteran reported being able to understand the moods of people 
in other countries.  He was oriented and his memory was 
intact.  Insight and judgment were reported as fair to poor.  
The diagnoses included schizoaffective disorder.  

In January 1995, the RO granted service connection for 
schizophrenia and assigned a 30 percent rating.

The veteran testified at a personal hearing before the RO in 
July 1995, that he lived alone and was able to maintain an 
apartment.  He stated that he only had one friend, and had a 
good relationship with one of his sisters.  His sister 
testified that the veteran tended to have difficulty with 
people as he stressed his opinions, and people would either 
listen to him or automatically turn him off and label him as 
crazy.  She stated that his chances of employment in the 
local area were not good as everyone knew, or people would 
soon find out after talking to him, that he had a psychiatric 
problem.  The veteran's brother-in-law testified that the 
veteran helped him with light work, and that he took 
direction well.  The brother-in-law stated that he did not 
think the veteran would be able to be hired in the local 
area.  

Of record is a May 1992 determination by the Social Security 
Administration, which found that the veteran was disabled 
effective from January 19991 due to schizophrenia and other 
psychotic disorders.  Private psychiatric and psychological 
reports accompanied this decision.

A VA examination was conducted in October 1995.  At that time 
it was reported that he had been married twice and was last 
divorced in 1980. He had 12 years of education and was not 
working.  He provided detailed information concerning his 
knowledge of UFOs.  

The examination showed no psychomotor alterations, with 
adequate eye contact and rapport.  The veteran reported being 
depressed at times.  His affect was full range, slightly 
irritable.  The veteran denied hallucinations, but displayed 
delusional thought.  He was oriented and his memory, 
attention, abstraction, and concentration were intact.  
Insight and judgment were noted as fair.  The diagnoses 
included residual schizophrenia, by history, and delusional 
disorder, paranoid type.  It was noted that manifestations of 
the veteran's psychiatric disorder were a source of 
significant impairment.  

Lay statements from the veteran's family and friends were 
submitted in May 1996.  Which describe his symptoms and their 
effect on his ability to work.

A VA examination was conducted in conducted in January 1998.  
The veteran reported being unemployed since service discharge 
in 1991.  On examination, it was noted that the veteran had 
no insight into his illness.  He was delusional and 
negativistic.  No periods of remission were shown.  The 
veteran reported that he had friends in a group that he 
joined regarding UFO's.  It was noted that the veteran gets 
depressed and had a decreased appetite.  He denied auditory 
and visual hallucinations, and did not have suicidal or 
homicidal ideations.  It was reported that the veteran had 
signs and symptoms of chronic paranoid schizophrenia, 
residual type.  Impairment of thought processes were present, 
as the veteran was delusional. An inappropriate affect was 
reported.  Slight pressured speech and circumstantial speech 
was shown.  The veteran reported trouble sleeping that 
interfered with his daytime activities.  The veteran was able 
to maintain personal hygiene and other basic activities of 
daily living.  He was oriented with no memory loss or 
obsessive or ritualistic behaviors.  The diagnoses included 
schizophrenia, chronic paranoid, residual type.  The Global 
Assessment of Functioning was 40.  There was impairment in 
reality testing and impairment in thinking.  

The veteran testified at a videohearing before the Board in 
June 1999, that he experienced depression and short-term 
memory loss.  He stated that he had trouble sleeping and 
racing thoughts.  The veteran testified that although he had 
obtained applications for jobs, he could not fill them out, 
as he would have to tell them that he had been diagnosed with 
chronic residual schizophrenia.  He stated that he visits a 
friend during the day and oversees a cousin's property.  The 
veteran reported that he was outspoken and when he said 
things that were not politically correct it scared people.  
The veteran's sister testified that the veteran "on the UFO 
issue and it scared people.  She noted that most people stay 
away from him, and that the veteran was a loner.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and VA medical records have 
been included in his file.  Upon review of the entire record, 
the Board concludes that the data currently of record provide 
a sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2 (1998); Peyton v. Derwinski, 1 Vet.App. 282 
(1991). 

The law and regulations in effect at the time of the 
initiation of this appeal show that the service-connected 
schizophrenia is rated under the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES, codified in 38 C.F.R. Part 4 Diagnostic 
Code 9205.  Diagnostic Code 9205 provides for the evaluation 
of schizophrenia, residual type, other and unspecified types.

A 30 percent evaluation will be assigned when there is 
definite impairment of social and industrial impairment.  A 
50 percent evaluation is warranted when there is considerable 
impairment of social and industrial impairment.  A 70 percent 
evaluation is warranted where there is symptomatology, which 
is less than that required for a 100 percent evaluation, and 
produces severe impairment of social and industrial 
adaptability.  A 100 percent schedular evaluation is 
warranted where there is active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptabilty. 

VA regulations provide that, where the only compensable 
service-connected disability was a mental disorder that 
warranted a 70 percent rating under the rating criteria, a 
100 percent schedular rating was to be assigned if the mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1996). 

During the pendency of this appeal, VA criteria for 
evaluating mental disorders were amended effective November 
7, 1996.  Under the revised rating criteria, a 30 percent 
evaluation is warranted when occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often) chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9205 (1998).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 21 to 30 is defined as 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

Although the regulations governing the evaluation of mental 
disorders were amended as of November 7, 1996, because the 
regulations applicable prior to this time are more favorable 
to the pending claim for an increased rating, the Board finds 
that the veteran's claim will be evaluated under the former 
regulations governing undifferentiated-type schizophrenia 
with paranoid ideations and depression.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

To summarize, the evidence reflects that the SSA had 
determined that the veteran had been disabled since 1991 due 
to his service connected disability.  The 1994 VA examination 
showed that the veteran was obsessive and delusional with 
poor insight and judgment.  The 1995 VA examination confirmed 
the presence of delusions. Depression and paranoia was also 
reported.  Furthermore, the January 1998 VA examination 
showed that he had delusions, depression, inappropriate 
affect, circumstantial speech, and trouble sleeping.  The GAF 
of 40 confirms his inability to work.  The record reflects 
that he has been unemployed since 1991 and had been divorced 
twice.  

Based on these findings it is the Board's judgment that the 
schizophrenia is productive of severe social and industrial 
impairment.  As such, a 70 percent rating is warranted under 
the criteria in effect prior to November 7, 1996.

However, this same evidence does not provide a basis that 
demonstrates the schizophrenia warrants a 100 percent rating 
under either the old or revised rating criteria.  Total 
social and industrial inadaptability would be required to 
assign a 100 percent evaluation.  The current medical 
findings do not show the presence of any active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptabilty.

Also the findings attributable to the schizophrenia do not 
result in gross impairment in thought processes or 
communication; persistent hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The schizophrenia is the veteran's only service-connected 
disability.  In view of the previously discussed grant of 70 
percent, the provisions of 38 C.F.R. § 4.16(c) must now be 
considered.  

In determining whether veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities or 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes if difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet.App. at 63.

In this regard, the evidence reflects that the veteran has 
not worked since his last period of service in 1991.  He has 
been found disabled by SSA.  The medical records confirm 
persistent delusions, depression, and inappropriate affect.  
The Board finds the schizophrenia, when viewed in conjunction 
with the veteran's work history and education, prevents him 
from obtaining and maintaining substantially gainful 
employment.  Accordingly, a 100 percent schedular rating is 
thus warranted with application of 38 C.F.R. § 4.16(c), which 
was in effect prior to November 7, 1996.  This is the highest 
rating warranted during the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

A 70 percent evaluation for schizophrenia and a 100 percent 
schedular rating based on individual unemployability due to 
the service-connected schizophrenia pursuant to 38 C.F.R. § 
4.16(c) are granted, subject to law regulations pertaining to 
the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


